Citation Nr: 1501900	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconference (Videoconference hearing). A transcript has been associated with the claims file. 

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1965 rating decision, VA denied a claim for service connection for a low back disorder; the Veteran did not appeal the decision and it became final.
 
2. Evidence received since October 1965 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder.





CONCLUSIONS OF LAW

1. The October 1965 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's application to reopen service connection for a low back disorder, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening Service Connection for a 
Low Back Disorder

The Veteran essentially contends that he developed a current low back disorder, diagnosed as degenerative disc disease of the lumbar spine, due to an in-service falling accident.

In support of his initial claim for service connection for diabetes mellitus, filed in 1965, the Veteran submitted a statement indicating he was injured during a fall aboard a ship. In an April 1965 letter, a private chiropractor reported treating the Veteran for a chronic disorder of the lumbar spine, resulting from an old injury, from August 1953 to 1964. VA denied the Veteran's claim for service connection in an October 1965 rating decision because the service treatment records did not contain any notation indicating a low back injury or low back disorder symptomatology. VA determined that the record contained insufficient evidence indicating that the Veteran's low back disorder was related to service or any in-service incident.  

Reviewing the evidence submitted since the October 1965 rating decision, in a May 2008 letter, a fellow service member stated that he witnessed the Veteran's in-service injury in 1945.  

The Board finds that the evidence submitted since the October 1965 rating decision is new, as it was not previously of record at the time of the decision. The law requires that VA presumed the credibility of newly submitted evidence in this context and this evidence is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.


REMAND

Accordingly, the issue of service connection for a low back disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's low back disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must 
provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically request information that would allow the procurement of any records regarding treatment for low back disorder symptomatology from Mohawk College (now Mohawk Community College) in Utica, New York. 

2. Request an additional opinion from the examiner who provided the October 2014 VA medical examination or another qualified examiner. An additional examination should only be performed if deemed necessary. The examiner should be provided access to VA's electronic filings systems, such as Virtual VA and the Veterans Benefits Management System (VBMS), to allow for review of the record. 

The examiner should offer an opinion as to whether the Veteran's currently diagnosed lumbar spine disorder is related to service or any incident of service.

In writing this opinion, the VA examiner must specifically address the lay evidence submitted by the Veteran and others, detailing the incurrence of an in-service back injury and subsequent low back disorder symptomatology. The examiner should also address the objective medical evidence, indicating regular treatment for low back disorder symptomatology beginning in 1953. 

A thorough explanation, based on both lay and medical evidence, MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


